Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority as a divisional of application number 16/518,493.  The restriction requirement for 16/518,493 was withdrawn with the notice of allowance mailed 4/6/2022.  See page 2 of the notice of allowance; therefore, the provisions of 35 U.S.C. 121 are not applicable.  See MPEP 804.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,408,347. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the issued patent “anticipates” the claim of the application.  Accordingly, the application claims are not patentably distinct from the patent claims.  Following the rationale in In re Goodman cited above, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2, line 2 recites “secondary flow nozzle” and should recite “secondary flow nozzles”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “controlling a fuel flow split”.  It is unclear if this refers to the fuel flow split recited in base claim 1 or a different fuel flow split.  Clarification is required.  
Claim 4 recites “splitting flow”.  It is unclear if this refers to the flow recited in base claim 2 or a different flow that is split.  Clarification is required.
Claims dependent thereon are rejected for inheriting the deficiencies of the base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Flohr et al. (US 2007/0163267).
Regarding claim 1, Flohr discloses a method (Abstract), comprising: controlling a fuel flow split (Figure 3, valve 10B controls the split between the two groups of nozzles A and B, and valve 17BI controls the split of fuel between stage I and II) between one or more primary fuel nozzles (primary nozzles are each individual stage of burners 2 belonging to burner group A, and connected to fuel lines with an “A” in the name.  Paragraph 22 and figure 2 show the two stage burners more clearly) of a nozzle assembly (all stages of all burners 5) and a plurality of secondary flow nozzles (secondary nozzles are each individual stage of burners 2 belonging to burner group B, and connected to fuel lines with a “B” in the name) of the nozzle assembly to control combustor tone (paragraph 29).
Regarding claim 2, Flohr discloses further comprising splitting flow between the plurality of secondary flow nozzle (Valve 17BI splits the fuel flow between the nozzles within the two stage burners in group B, i.e. the secondary fuel nozzles, so that the stage I nozzles receive flow from line 16BI and the stage II nozzles receive fuel flow from line 16BII) to provide flow maldistribution between the secondary flow nozzles (paragraph 22 describes that multi-stage burners can be controlled in pilot mode, premix mode or mixed modes, thus maldistributing the fuel between the first and second stages, i.e. the plurality of secondary flow nozzles) to control combustor tone (paragraph 29).
Regarding claim 3, Flohr discloses wherein controlling a fuel flow split (see 112 above, for purposes of examination this is assumed to refer to the fuel flow split described in base claim 1) includes controlling a position of a secondary metering valve (10B) disposed on a secondary flow line (9B).
Regarding claim 4, Flohr discloses wherein splitting flow (see 112 above, for purposes of examination this is assumed to refer to the fuel flow split described in base claim 2) includes controlling a position of a splitter valve (17BI) as a function of secondary flow (flow through 9B, paragraph 28 describes proportioning fuel flow through the splitter valve to the burner stages I and II within group B, i.e. the secondary flow nozzles, and paragraph 26 describes keeping the total fuel flow constant in a multi-stage burner system, so each individual fuel flow is considered with respect to the other individual fuel flows in order to keep the total fuel flow constant).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741